192 S.E.2d 655 (1972)
16 N.C. App. 562
STATE of North Carolina
v.
Millard WRIGHT, Jr.
No. 722SC764.
Court of Appeals of North Carolina.
November 22, 1972.
Certiorari Denied January 18, 1973.
*656 Atty. Gen. Robert Morgan by Henry T. Rosser, Asst. Atty. Gen., for the State.
Bryan Grimes, Washington, for defendant appellant.
Certiorari Denied by Supreme Court January 18, 1973.
VAUGHN, Judge.
Defendant's first assignment of error challenges questions directed by the trial judge to various witnesses and asserts that these questions, by indicating to the jury that the trial judge held the opinion that defendant was guilty, were prejudicial to defendant. The standard to be followed in the examination of witnesses by a trial judge was stated in State v. Colson, 274 N.C. 295, 163 S.E.2d 376, cert. den. 393 U.S. 1087, 89 S. Ct. 876, 21 L. Ed. 2d 780, "If by their tenor, their frequency, or by the persistence of the trial judge [the questions] tend to convey to the jury in any manner at any stage of the trial the `impression of judicial leaning,' they violate the purpose and intent of G.S. 1-180 and constitute prejudicial error." Colson, supra, at p. 308, 163 S.E.2d at p. 385. In order to properly perform his duties, the trial judge may ask questions of a witness in order to gain a proper understanding and clarification of the testimony of the witness. State v. Freeman, 280 N.C. 622, 187 S.E.2d 59; State v. Best, 13 N.C.App. 204, 184 S.E.2d 905, cert. den. 280 N.C. 495, 186 S.E.2d 514. A careful examination of the questions posed by the trial judge and of the context in which they appear in the record reveals nothing which can be reasonably construed as either expressing or implying any opinion of the court as would be prejudicial to the defendant.
Defendant's assignments of error numbered five, seven and eight challenge the exclusion of evidence. In the first two of these assignments, the record fails to show what the witnesses' answers would have been had they been permitted to respond to the questions. It is, therefore, not possible to determine what effect the rulings *657 sustaining objections to the questions may have had on the outcome of the trial. Since the presumption is in favor of the regularity of the proceedings and defendant has failed to show any prejudice resulting to him, defendant's fifth and seventh assignments of error are held to be without merit. In support of his eighth assignment of error, defendant urges that his questions asking whether defendant's witness was on work release and, if so, where was he employed, should have been allowed in order to give an indication of the witness's character and to speak to his credibility. This argument is without foundation. The rule in North Carolina is that the reputation of a witness may be shown only with evidence of his general reputation in the community. Light Co. v. Smith, 264 N.C. 581, 142 S.E.2d 140.
Defendant's second, fourth and ninth assignments of error are considered abandoned since "no reason or argument is stated or authority cited" in their support as required by Rule 28, Rules of Practice in the Court of Appeals of North Carolina.
Defendant's tenth, eleventh and twelfth assignments of error fail to cite specific numbered exceptions appearing in the record. Exceptions which have not been duly noted in accordance with Rule 21, Rules of Practice in the Court of Appeals of North Carolina, and which appear for the first time in the assignments of error will not be considered. Midgett v. Midgett, 5 N.C.App. 74, 168 S.E.2d 53, cert. den. 275 N.C. 595. In our discretion, we have examined these assignments of error and find them to be without merit. Defendant's arguments in support thereof are answered as follows: (1) the court gave full instructions on the theory of self-defense; (2) defendant failed to call any inadvertency in the court's recapitulation of the evidence to the attention of the court in time to afford an opportunity for correction (State v. Goines, 273 N.C. 509, 160 S.E.2d 469); and (3) there is no indication the defendant tendered certain documents for introduction into evidence or that he was denied the opportunity to do so.
All of defendant's assignments of error have been considered and fail to disclose prejudicial error.
No error.
HEDRICK and GRAHAM, JJ., concur.